— In a claim to recover damages, inter alia, for alleged negligence by the Workers’ Compensation Board, the claimant appeals from (1) an order of the Court of Claims (McCabe, J.), dated February 8, 1988, which denied his cross motion for summary judgment, and (2) an order of the same court, dated February 9, 1988, which *453granted the defendant’s motion to dismiss the claim. The plaintiff’s notice of appeal from the order dated February 8, 1988, is deemed to encompass the order dated February 9, 1988 (see, CPLR 5520 [c]).
Ordered that the orders are affirmed, with one bill of costs.
The claimant has sought review in the Court of Claims of various determinations of the Workers’ Compensation Board with respect to two job-related accidents in 1975 and 1977, respectively. Since the Court of Claims does not have subject matter jurisdiction to review determinations of the Workers’ Compensation Board, the claim was properly dismissed (see, Baltsavias v State of New York, 121 AD2d 421, Ɩv dismissed 69 NY2d 683, rearg denied 69 NY2d 900). Moreover, since the claimant has previously litigated in this court the propriety of a dismissal by the Court of Claims of an earlier claim involving these identical compensation cases (Baltsavias v State of New York, supra), he is barred from relitigating the issues herein under the principle of res judicata (see, Vavolizza v Krieger, 33 NY2d 351). Thompson, J. P., Bracken, Brown and Rubin, JJ., concur.